DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
2.	Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Japan on 09/24/2019 (Japanese Application # 2019-172515). It is noted, however, that applicant has not filed a certified copy of the Japanese application as required by 37 CFR 1.55.
Information Disclosure Statement
3.         The information disclosure statement (IDS) submitted on 08/21/2020 have been received, entered into the record, and considered.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
6.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
7.	Claims 1 and 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Nagai et al. (JP 2010147624 (Machine Translation Provided (Published in 2010)) in view of Chiang (U.S. Patent 6,154,758).
8.	Regarding claims 1, 6, and 7, Nagai teaches an address search system, address search method, and non-transitory recording medium comprising:
A)  a hardware processor that receives, as text information including a logogram, address information as a voice recognition result transmitted from a server or a device that recognizes a voice (Pages 4 and 5); 
D)  searches for a registered address using the logogram (Pages 4 and 5); and 
E)  a presenter that presents the address searched by the hardware processor (Pages 4 and 5).
	The examiner notes that Nagai teaches “a hardware processor that receives, as text information including a logogram, address information as a voice recognition result transmitted from a server or a device that recognizes a voice” as “A user interface (user IF) application 52 is also executed in conjunction with the voice recognition application 48. The user IF application 52 displays an interactive menu screen or the like on the touch panel. Typically, the user IF application 52 provides a screen for searching for a specific destination from the address book 36, or displays a search result of a destination that satisfies the search condition input on the input screen. Or provide a screen.  The search application 54 is a subject that executes destination search processing according to the present embodiment. As will be described later, the search application 54 is based on the contents of the voice input from the user recognized by the voice recognition application 48 and the contents input by the user operation. Extract the search conditions. This search result is passed to the user IF application 52. In particular, search application 54 according to the present embodiment performs a destination search based on a composite condition including a plurality of search conditions” (Page 4) and “When the user presses the “continuous input” button 104a while the screen 104 is displayed, the screen transitions to the “continuous input mode”. In this continuous input mode, a destination search based on a composite condition is possible. At this time, the display on the operation panel 8 changes like a screen 106. On this screen 106, an “Input Kanji” button 106a and an “Input Kana” button 106b are displayed in a selectable manner. The button 106a is used to select a destination search based on a composite condition of the above-mentioned (1) content uttered by the user (first search term) and characters (second search term) input by the user following the user's utterance. Accept. On the other hand, the button 106b is based on the composite condition of the above-mentioned (2) content that the user first uttered (first search term) and content that the user uttered following the user's utterance (third search term). Accept destination search selection” (Page 5).  The examiner further notes that a voice search request for an address includes Kanji input (i.e. a logographic language) from a user.  Such vocal Kanji input is recognized and output to text.  The examiner further notes that Nagai teaches “searches for a registered address using the logogram” as “A user interface (user IF) application 52 is also executed in conjunction with the voice recognition application 48. The user IF application 52 displays an interactive menu screen or the like on the touch panel. Typically, the user IF application 52 provides a screen for searching for a specific destination from the address book 36, or displays a search result of a destination that satisfies the search condition input on the input screen. Or provide a screen.  The search application 54 is a subject that executes destination search processing according to the present embodiment. As will be described later, the search application 54 is based on the contents of the voice input from the user recognized by the voice recognition application 48 and the contents input by the user operation. Extract the search conditions. This search result is passed to the user IF application 52. In particular, search application 54 according to the present embodiment performs a destination search based on a composite condition including a plurality of search conditions” (Page 4), “When the user presses the “continuous input” button 104a while the screen 104 is displayed, the screen transitions to the “continuous input mode”. In this continuous input mode, a destination search based on a composite condition is possible. At this time, the display on the operation panel 8 changes like a screen 106. On this screen 106, an “Input Kanji” button 106a and an “Input Kana” button 106b are Nagai teaches “a presenter that presents the address searched by the hardware processor” as “A user interface (user IF) application 52 is also executed in conjunction with the voice recognition application 48. The user IF application 52 displays an interactive menu screen or the like on the touch panel. Typically, the user IF application 52 provides a screen for searching for a specific destination from the address book 36, or displays a search result of a destination that satisfies the search condition input on the input screen. Or provide a screen.  The search application 54 is a subject that executes destination search processing according to the present embodiment. As will be described later, the search application 54 is based on the contents of the voice input from the user recognized by the voice recognition application 48 and the contents input by the user operation. Extract the search conditions. This search result is passed to the user IF application 52. In particular, search application 54 according to the present embodiment performs a destination search based on a composite condition including a plurality of search conditions” (Page 4), “When the user presses the “continuous input” button 104a while the screen 104 is displayed, the screen transitions to the “continuous input mode”. In this continuous input mode, a destination search based on a composite condition is possible. At this time, the display on the operation panel 8 changes like a screen 106. On this screen 106, an “Input Kanji” button 106a and an “Input Kana” button 106b are displayed in a selectable manner. The button 106a is used to select a destination search based on a composite condition of the above-mentioned (1) content uttered by the user (first search term) and characters (second search term) input by the user following the user's utterance. Accept. On the other hand, the button 106b is based on the composite condition of the above-mentioned (2) content that the user first uttered (first search term) and content that the user uttered following the user's utterance (third search term). Accept destination search selection” (Page 5), and “On the screen 112, the input dialog includes a recognition result (first search term) of “Iwai Hidetaka” 
	Nagai does not explicitly teach:
B)  converts the received text information of the logogram into text information of a character of reading;
C)  also converts the converted text information of the character of reading into a plurality of pieces of text information including the logogram again; and 
D)  the plurality of pieces of text information including the logogram.
	Chiang, however, teaches “converts the received text information of the logogram into text information of a character of reading” as “the system automatically converts the displayed text from the first text domain to a second character. The displayed text may be initially written as Hiragana and/or Katakana characters. Upon receipt of a conversion gesture, the system automatically converts the Hiragana and Katakana characters to appropriate Kanji characters” (Abstract), “The present invention provides computer systems and methods for using them to convert displayed text from one text domain to another. Typically, text that is input as handwriting is first converted to a typeface text having a first text domain. The "text domain" referred to herein may be a particular "character set" such as the Greek or Roman alphabets, or the Kanji characters” (Column 2, lines 42-48), “However, he or she may also find it desirable to further convert the Hiragana text 84 to Kanji text by a Kana-to-Kanji conversion 86” (Column 8, lines 59-61) and “In performing this conversion, the system identifies 13 ranked candidate Kanji representations shown in menu 90. Of these 13, the top displayed Kanji is ranked most highly by the system, and initially, only that Kanji appears on the display screen. That is, the system simply replaces the Hiragana text string 84 with the top ranked Kanji 87” (Column 9, lines 7-12), “also converts the converted text information of the character of reading into a plurality of pieces of text information including the logogram again” as “the system automatically converts the displayed text from the first text domain to a second character. The displayed text may be initially written as Hiragana and/or Katakana characters. Upon receipt of a conversion gesture, the system automatically converts the Hiragana and Katakana characters to appropriate Kanji characters” (Abstract), “However, he or she may also find it desirable to further convert the Hiragana text 84 to Kanji text by a Kana-to-Kanji conversion 86” (Column 8, lines 59-61) and “In performing this conversion, the system identifies 13 ranked candidate Kanji representations shown in menu 90. Of these 13, the top displayed Kanji is ranked most highly by the system, and initially, only that Kanji appears on the display screen. That is, the system simply “the plurality of pieces of text information including the logogram” as “the system automatically converts the displayed text from the first text domain to a second character. The displayed text may be initially written as Hiragana and/or Katakana characters. Upon receipt of a conversion gesture, the system automatically converts the Hiragana and Katakana characters to appropriate Kanji characters” (Abstract), “However, he or she may also find it desirable to further convert the Hiragana text 84 to Kanji text by a Kana-to-Kanji conversion 86” (Column 8, lines 59-61) and “In performing this conversion, the system identifies 13 ranked candidate Kanji representations shown in menu 90. Of these 13, the top displayed Kanji is ranked most highly by the system, and initially, only that Kanji appears on the display screen. That is, the system simply replaces the Hiragana text string 84 with the top ranked Kanji 87” (Column 9, lines 7-12).
	The examiner further notes that the secondary reference of Chiang teaches that text (which can include Kanji (i.e. a logographic language with logograms of Chinese characters)) is converted to Hiragana (just as Paragraph 65 of the instant specification converts a Chinese character input into Hiragana).  Furthermore, Chiang teaches that the converted Hiragana is converted again back to Kanji which results in multiple conversions as shown in the menu 90.  The combination would result in the vocal input of Kanji of the primary reference of Nagai (which is already converted to Kanji text after being recognized) to be converted to Hiragana and then back to Kanji.    
	It would have been obvious to one of ordinary skill in the art before the effective filing date of instant invention to combine the teachings of the cited references because teaching Chiang’s would have allowed Nagai’s to provide a method for more efficiently converting Hiragana to Kanji, as noted by Chiang (Column 2, lines 37-39).

	Regarding claim 5, Machino further teaches an address search system comprising:
A)  wherein the logogram includes a Chinese character, and the hardware processor executes the conversion when a region or a language that uses the system is a region or a language that uses Chinese characters (Pages 4-5).
	The examiner notes that Nagai teaches “wherein the logogram includes a Chinese character, and the hardware processor executes the conversion when a region or a language that uses the system is a region or a language that uses Chinese characters” as “A user interface (user IF) application 52 is also executed in conjunction with the voice recognition application 48. The user IF application 52 displays an interactive menu screen or the like on the touch panel. Typically, the user IF application 52 provides a screen for searching for a specific destination from the address book 36, or displays a search result of a destination that satisfies the search condition input on the input screen. Or provide a screen.  The search application 54 is a subject that executes destination search processing according to the present embodiment. As will be described later, the search application 54 is based on the contents of the voice input from the user recognized by the voice recognition application 48 and the contents input by the user operation. Extract the search conditions. This search result is passed to the user IF application 52. In particular, search application 54 according to the present embodiment performs a destination search based on a .  
9.	Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Nagai et al. (JP 2010147624 (Machine Translation Provided (Published in 2010)) in view of Chiang (U.S. Patent 6,154,758) as applied to claims 1 and 5-7 above, and further in view of Zhao et al. (U.S. PGPUB 2017/0161264).
10.	Regarding claim 2, Nagai does not explicitly teach an address search system:
A)  when the hardware processor converts the text information of the character of reading into the plurality of pieces of text information including the logogram.
	Chiang, however, teaches “when the hardware processor converts the text information of the character of reading into the plurality of pieces of text information including the logogram” as “the system automatically converts the displayed text from the first text domain to a second character. The displayed text may be initially written as Hiragana and/or Katakana characters. Upon receipt of a conversion gesture, the system automatically converts the Hiragana and Katakana characters to appropriate Kanji characters” (Abstract), “However, he or she may also find it desirable to further convert the Hiragana text 84 to Kanji text by a Kana-to-Kanji conversion 86” (Column 8, lines 59-61) and “In performing this conversion, the system identifies 13 ranked candidate Kanji representations shown in menu 90. Of these 13, the top displayed Kanji is ranked most highly by the system, and initially, only that Kanji appears on the display screen. That is, the system simply replaces the Hiragana text string 84 with the top ranked Kanji 87” (Column 9, lines 7-12).
	The examiner further notes that the secondary reference of Chiang teaches that text (which can include Kanji (i.e. a logographic language with logograms of Chinese characters)) is converted to Hiragana (just as Paragraph 65 of the instant specification converts a Chinese character input into Hiragana).  Furthermore, Chiang teaches that the converted Hiragana is converted again back to Kanji which results in multiple conversions as shown in the menu 90.  The combination would result in the vocal input of Kanji of the primary reference of Nagai (which is already converted to Kanji text after being recognized) to be converted to Hiragana and then back to Kanji.    
Chiang’s would have allowed Nagai’s to provide a method for more efficiently converting Hiragana to Kanji, as noted by Chiang (Column 2, lines 37-39).
	Nagai and Chiang do not explicitly teach:
A)  wherein an upper limit of a number of candidates is set.
	Zhao, however, teaches “wherein an upper limit of a number of candidates is set” as “multiple candidate translations of a profile data item are displayed to a user (e.g., by server system 130 sending the candidate translations over network 120 to client 110 for display). The top N candidate translations may be selected for display, where N is a hard-coded or tunable parameter. The candidate translations may be displayed in response to the user requesting to view the user's (first language) profile or in response to the user requesting to view a second language profile” (Paragraph 73).
	The examiner further notes that the secondary reference of Zhao teaches the concept of setting a threshold (i.e. the claimed upper limit) of translation candidates for conducting a language translation.  The combination would result in using such a threshold when performing the translations of Nagai and Chiang.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of instant invention to combine the teachings of the cited references because teaching Zhao’s would have allowed Nagai’s and Chiang’s to provide a method for setting conditions on the execution of language translations, as noted by Zhao (Paragraph 73).
11.	Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Nagai et al. (JP 2010147624 (Machine Translation Provided (Published in 2010)) in view of Chiang (U.S. Patent 6,154,758) as applied to claims 1 and 5-7 above, and further in view of Asano (U.S. Patent 5,758,320).
12.	Regarding claim 3, Nagai does not explicitly teach an address search system comprising:
A)  wherein when the hardware processor converts the received text information of the logogram into the text information of the character of reading. 
	Chiang, however, teaches “when the hardware processor converts the text information of the character of reading into the plurality of pieces of text information including the logogram” as “the system automatically converts the displayed text from the first text domain to a second character. The displayed text may be initially written as Hiragana and/or Katakana characters. Upon receipt of a conversion gesture, the system automatically converts the Hiragana and Katakana characters to appropriate Kanji characters” (Abstract), “The present invention provides computer systems and methods for using them to convert displayed text from one text domain to another. Typically, text that is input as handwriting is first converted to a typeface text having a first text domain. The 
	The examiner further notes that the secondary reference of Chiang teaches that text (which can include Kanji (i.e. a logographic language with logograms of Chinese characters)) is converted to Hiragana (just as Paragraph 65 of the instant specification converts a Chinese character input into Hiragana).  The combination would result in the vocal input of Kanji of the primary reference of Nagai (which is already converted to Kanji text after being recognized) to be converted to Hiragana and then back to Kanji.    
	It would have been obvious to one of ordinary skill in the art before the effective filing date of instant invention to combine the teachings of the cited references because teaching Chiang’s would have allowed Nagai’s to provide a method for more efficiently converting Hiragana to Kanji, as noted by Chiang (Column 2, lines 37-39).
	Nagai and Chiang do not explicitly teach:
A)  a plurality of conversion patterns is used for the conversion into the text information of the character of reading.
	Asano, however, teaches “a plurality of conversion patterns is used for the conversion into the text information of the character of reading” as “the text analyzing section 3 analyzes a kanji-kana mixed sentence inputted from the input section 2 in accordance with the predetermined dictionary 9 to convert the sentence into a kana character string, and thereafter breaks the sentence into words and articulations. In this case, because Japanese words are not written in a segmented style, unlike English, the word "beikokusangyokai", for example, can be divided into two types such as "beikoku/sangyo-kai" and "bei/kokusan/gyokai"” (Column 4, lines 26-34).
	The examiner further notes that converting in Asano of an input with kanji (i.e. a logographic language) into kana entails the use breaking into multiple types (i.e. a plurality of “conversion patterns” (which are not defined at all in the specification or the claims)).  The combination would result in breaking the input kanji of Nagai and Chiang into multiple types.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of instant invention to combine the teachings of the cited references because teaching Asano’s would have allowed Nagai’s and Chiang’s to provide a method for distinguishing between words and articulations, as noted by Asano (Column 4, lines 38-39).
13.	Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Nagai et al. (JP 2010147624 (Machine Translation Provided (Published in 2010)) in view of Chiang Asano (U.S. Patent 5,758,320) as applied to claim 3 above, and further in view of Zhao et al. (U.S. PGPUB 2017/0161264).
14.	Regarding claim 4, Nagai, Chiang, and Asano do not explicitly teach an address search system comprising:
A)  wherein an upper limit of a number of candidates is set when the hardware processor converts the text information of the logogram into the plurality of pieces of the text information of the character of reading.
	Zhao, however, teaches “wherein an upper limit of a number of candidates is set when the hardware processor converts the text information of the logogram into the plurality of pieces of the text information of the character of reading” as “multiple candidate translations of a profile data item are displayed to a user (e.g., by server system 130 sending the candidate translations over network 120 to client 110 for display). The top N candidate translations may be selected for display, where N is a hard-coded or tunable parameter. The candidate translations may be displayed in response to the user requesting to view the user's (first language) profile or in response to the user requesting to view a second language profile” (Paragraph 73).
	The examiner further notes that the secondary reference of Zhao teaches the concept of setting a threshold (i.e. the claimed upper limit) of translation candidates for conducting a language translation.  The combination would result in using such a threshold when performing the translations of Nagai, Chiang, and Asano.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of instant invention to combine the teachings of the cited references because teaching Zhao’s would have allowed Nagai’s, Chiang’s, and Asano’s to provide a method for setting conditions on the execution of language translations, as noted by Zhao (Paragraph 73).
Conclusion
15.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. PGPUB 2016/0239484 issued to Qian et al. on 08 August 2016.  The subject matter disclosed therein is pertinent to that of claims 1-7 (e.g., methods to convert within Japanese languages).
U.S. PGPUB 2009/0157383 issued to Cho et al. on 18 June 2009.  The subject matter disclosed therein is pertinent to that of claims 1-7 (e.g., methods to convert within Japanese languages).
U.S. PGPUB 2004/0223646 issued to Huang on 11 November 2004.  The subject matter disclosed therein is pertinent to that of claims 1-7 (e.g., methods to convert within Japanese languages).
U.S. PGPUB 2019/0251088 issued to Ota et al. on 15 August 2019.  The subject matter disclosed therein is pertinent to that of claims 1-7 (e.g., methods to convert within Japanese languages).
Contact Information
16.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mahesh Dwivedi whose telephone number is (571) 272-2731.  The examiner can normally be reached on Monday to Friday 8:20 am – 4:40 pm.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached (571) 272-4034.  The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 


Mahesh Dwivedi
Primary Examiner
Art Unit 2168

September 17, 2021
/MAHESH H DWIVEDI/Primary Examiner, Art Unit 2168